Exhibit 10.19

Confidential Treatment Requested by Carbonite, Inc.

200 QUANNAPOWITT PARKWAY

WAKEFIELD, MASSACHUSETTS

(the “Building”)

FOURTH AMENDMENT TO DATACENTER LEASE (“Fourth Amendment”)

Execution Date: February 14, 2013

 

LANDLORD:

  GIP Wakefield, LLC, a Delaware limited liability company

TENANT:

  Carbonite, Inc., a Delaware corporation EXISTING PREMISES:  
Original Premises:    Approximately 3,100 square feet of area on the [***] floor
of the Building (Suite [***]), caged as shown on Exhibit “A” attached to the
Lease. The Original Premises are used for datacenter purposes and were leased
pursuant to the Data Center Lease.   Additional Premises:    Approximately 1,094
square feet of area on the [***] ([***]) floor of the Building (Suite [***]), as
shown on Exhibit “A”, Second Amendment, dated March 31, 2012. The Additional
Premises are used for datacenter purposes and were leased pursuant to the Second
Amendment. The Original Premises and the Additional Premises are sometimes
referred to collectively herein as the “Existing Data Center Premises”.  
Original OS Tenant Space:    Approximately 420 rentable square feet in Suite
[***], as depicted on the diagram of the OS Tenant Space contained on Exhibit
“A”, attached to the Office Space Rider. The Original OS Tenant Space is used
for office purposes and was leased pursuant to the Office Rider.   Additional OS
Tenant Space:    Approximately 490 square feet of area on the [***] ([***])
floor of the Building, as shown on Exhibit “A”, Third Amendment, dated June 11,
2012. The Additional OS Tenant Space is used for office purposes and was leased
pursuant to the Third Amendment.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

1



--------------------------------------------------------------------------------

Confidental Treatment Requested by Carbonite, Inc.

 

  POP Tenant Space:   

POP Premises: One (1) one-quarter rack in the POP Room, as set forth on Exhibit
“A” attached to the POP Room Rider (see, however, Section 11 below)

 

POP Pathway: As shown on Exhibit C to the Data Center Lease

  Storage Space:    Approximately 950 square feet of area on the [***] ([***])
floor of the Building, as shown on Exhibit “A”, Third Amendment, dated June 11,
2012. The Storage Space is used for storage purposes and was leased pursuant to
the Third Amendment

DATE OF LEASE:

  June 3, 2011 COMMENCEMENT DATE OF LEASE:   August 1, 2011 PREVIOUS LEASE
AMENDMENTS:  

First Amendment to Datacenter Lease dated as of September 15, 2011

Second Amendment to Datacenter Lease dated March 31, 2013

Third Amendment to Datacenter Lease dated June 11, 2012

TERMINATION DATE:

  September 30, 2015 (co-terminus with the term of the Lease with respect to the
Existing Premises) FOURTH AMENDMENT PREMISES:   Approximately 855 square feet of
area on the [***] ([***]) floor of the Building, known as Suite [***], as shown
on Exhibit A, Fourth Amendment, a copy of which is attached hereto and
incorporated by reference herein. The Fourth Amendment Premises are to be used
for data center purposes.

WHEREAS, Tenant desires that Landlord demise to Tenant additional space (i.e.,
the Fourth Amendment Premises”) to be used for data center purposes which would
provide Tenant with an additional 142.5 kW of electrical capacity;

WHEREAS, Landlord is willing to lease the Fourth Amendment Premises upon the
terms and conditions hereinafter set forth;

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

 

2



--------------------------------------------------------------------------------

Confidental Treatment Requested by Carbonite, Inc.

NOW THEREFORE, the parties hereby agree that the above-referenced lease, as
previously amended (the “Lease”), is hereby further amended as follows
(capitalized terms, as used herein, shall have the same meaning as set forth in
the Lease, except to the extent otherwise set forth in this Fourth Amendment):

1. DEMISE OF THE FOURTH AMENDMENT PREMISES

Landlord hereby demises and leases to Tenant, and Tenant hereby leases from
Landlord, the Fourth Amendment Premises for a Term commencing on the Execution
Date, and terminating on September 30, 2015 (i.e., co-terminus with the term of
the Lease with respect to the Existing Premises and Additional Premises). Said
demise of the Fourth Amendment Premises shall be upon all of the terms and
conditions of the Lease applicable to the Existing Data Center Premises
(including, without limitation, Tenant’s Extension Options, as set forth in
Section 2.3 of the Lease), except to the extent inconsistent with the provisions
of this Fourth Amendment. As of the Fourth Amendment Premises Commencement Date,
the term “Premises”, whenever it is used in the Lease, as hereby amended, shall
be deemed to refer to both the Existing Premises, the Additional Premises, and
including this Fourth Amendment Premises.

2. BASE RENT WITH RESPECT TO FOURTH AMENDMENT PREMISES

A. Tenant shall have no obligation to pay Base Rent with respect to the Fourth
Amendment Premises prior to April 1, 2013 (“Fourth Amendment Premises Rent
Commencement Date”). Tenant shall not be entitled to a Rent Credit, as defined
in the Lease, with respect to the Fourth Amendment Premises.

B. Base Rent with respect to the Fourth Amendment Premises shall be as follows:

 

Time Period

   Monthly
Base Rent   4/1/13-7/31/13:      $[***]    8/1/13-7/31/14:      $[***]   
8/1/14-7/31/15:      $[***]    8/1/15-9/30/15:      $[***]   


 

 

First Extension Term

 

 

Time Period

   Monthly
Base Rent  

10/1/15-7/31/16:

     $[***]   

8/1/16-7/31/17:

     $[***]   

8/1/17-7/31/18:

     $[***]   

8/1/18-9/30/18:

     $[***]   

 

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

3



--------------------------------------------------------------------------------

Confidental Treatment Requested by Carbonite, Inc.

Second Extension Term

 

Time Period

   Monthly
Base
Rent  

10/1/18-7/31/19:

     $[***]   

8/1/19-7/31/20:

     $[***]   

8/1/20-7/31/21:

     $[***]   

8/1/21-9/30/21:

     $[***]   


 

 

Third Extension Term:

See Section 2.3.3 of the Lease

Fourth Extension Term:

See Section 2.3.3 of the Lease

One Year Extension Term:

See Section 2.3.3 of the Lease

3. PREPARATION OF THE FOURTH AMENDMENT PREMISES FOR TENANT’S USE

Landlord shall, at Landlord’s cost and expense, install a Building standard cage
in the Fourth Amendment Premises (“Landlord’s Work”). Landlord shall
substantially complete Landlord’s Work on or before January 31, 2013.

4. ADDITIONAL RENT

A. The Tax Base Year with respect to the Fourth Amendment Premises shall mean
and refer to fiscal tax year 2013 (i.e. July 1, 2012-June 30, 2013).

B. Tenant’s Proportionate Share with respect to the Fourth Amendment Premises
shall be .41%.

5. PARKING

Tenant shall not be entitled to any additional parking with respect to the
Fourth Amendment Premises.

6. SIGNAGE

Tenant shall not be entitled to any additional signage with respect to the
Fourth Amendment Premises.

7. EXHIBIT “F” – SERVICE LEVEL

Exhibit “F” to the Lease shall apply to the Fourth Amendment Premises, except
that, commencing as of the Fourth Amendment Premises Commencement Date, the
Electricity Consumption Threshold for the entirety of the Premises shall be
665kW.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

4



--------------------------------------------------------------------------------

8. TENANT’S EXPANSION RIGHT

The parties hereby acknowledge that, as the result of Tenant’s demise of:
(i) the Additional Premises pursuant to the Second Amendment, and (ii) the
Fourth Amendment Premises pursuant to this Fourth Amendment, there remains only
335 kW of electrical capacity available in Suite 140. Therefore, the parties
hereby agree that the provisions of Section 1.7 of the Lease shall remain in
force and effect so that Tenant may have an additional opportunity to lease
additional premises in the Building, subject to, and in accordance with, the
provisions of said Section 1.7, however, the first sentence of said Section 1.7
is deleted in its entirety, and the following is substituted in its place:

“Subject to the terms and conditions set forth in this Section 1.7, Tenant shall
have a one-time right to request that Landlord demise to Tenant additional Data
Center space in the Building (“Data Center Expansion Area”) which would provide
Tenant with approximately an additional 335 kW of capacity.”

9. DEFINITION OF POP PREMISES

Notwithstanding anything to the contrary in the Lease contained, the parties
confirm and agree that the POP Premises consist of the areas shown on Exhibit B,
Fourth Amendment, a copy of which is attached hereto. Exhibit A to the Pop Room
Rider is hereby deleted and Exhibit B, Fourth Amendment is substituted in its
place.

10. BROKER

Each party hereto represents to the other that the representing party has not
engaged, dealt with or been represented by any broker in connection with this
Fourth Amendment other than Jones Lang LaSalle New England, LLC (“Broker”), who
represented Landlord and for whose fees Landlord shall be solely responsible,
pursuant to a separate agreement between the Broker and Landlord.

11. CONFLICT

In the event that any of the provisions of the Lease are inconsistent with this
Fourth Amendment or the state of facts contemplated hereby, the provisions of
this Fourth Amendment shall control.

 

5



--------------------------------------------------------------------------------

12. RATIFICATION

As hereby amended, the Lease is ratified, approved and confirmed in all
respects.

EXECUTED under seal as of the Execution Date.

 

LANDLORD:

GIP WAKEFIELD, LLC,

a Delaware limited liability company

By:   

GIP Wakefield Holding Company,

LLC, a Delaware limited liability

company, its Member

  By:    Digital Realty Trust, L.P., a Maryland limited partnership, its Member
    By:    Digital Realty Trust, Inc. a Maryland corporation, its General
Partner       By:    /s/ Robert Holmes       Name:    Robert Holmes       Title:
  Vice President

TENANT:

CARBONITE, INC.,

a Delaware corporation

By:   /s/ Anthony Folger   Print Name:   Anthony Folger   Title:   CFO  

 

6



--------------------------------------------------------------------------------

Confidental Treatment Requested by Carbonite, Inc.

EXHIBIT A, FOURTH AMENDMENT

FOURTH AMENDMENT PREMISES

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------

Confidental Treatment Requested by Carbonite, Inc.

EXHIBIT B, FOURTH AMENDMENT

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.